Opinion by
Mb. Justice Fell,
From Weitzell’s Lessee v. Fry, 4 Dallas, 218, to Trust Co. v. Kelly, 185 Pa. 131, it has been uniformly held that inadequacy of price, without more, is not sufficient ground for setting aside a sheriff’s sale. The principles on which this line of decisions rests, as announced in Young’s Appeal, 2 P. & W. 380, were restated in the opinion in Stroup v. Raymond, 183 Pa. 279, in which it is said that the rule that sheriffs’ sales should not be set aside for inadequacy of price, where there has been *461no irregularity and no misapprehension as to material facts, is founded on the soundest reason and should be adhered to. A different rule obtains where sales are made under proceedings in the orphans-’ court, and the power of that court to set aside a sale of real estate, made in pursuance of its order, for inadequacy of price, is indisputable. In such cases the purchase is not complete until confirmed, and the purchaser is regarded as standing in the situation of a bidder at a master’s sale in chancery ; his bid is but an offer to the court, which may be accepted or not in its discretion: Demmy’s Appeal, 43 Pa. 155; Hamilton’s Estate, 51 Pa. 58; Brown’s Appeal, 68 Pa. 53; Bower’s Appeal, 84 Pa. 311.
An assignee’s sale under the act of February 17, 1876, by order of the court, for the discharge of liens, stands upon an intermediate ground. The purpose of the act is to enable assignees for the benefit of creditors to sell, discharged of liens not excepted by its provisions, when the real estate assigned is so incumbered that it is difficult to determine the amount of the liens, and a bidder cannot know in advance of the sale whether he will get a clear title. In such a case it is manifestly in the interest of all that a sale discharged of liens should be made, and it is on this ground only that the intervention of the court should be had. In many cases which have been brought to our attention there has been an improper use of the act to the prejudice of lien creditors. Sales under the act are judicial sales, and interest on liens ceases on the date, of confirmation: Carver’s Appeal, 89 Pa. 276; Tomlinson’s Appeal, 90 Pa. 224. Delay in distribution or the imposition of terms which postpone payment may seriously affect the rights of lien creditors. It is not the purpose of the act to take from them the right to collect their claims by execution in order that the general creditors or the assignor may be benefited; and it is not taken from them at all except in cases where the estate “ is encumbered with liens to such an extent as to render it difficult to determine whether the same can he sold for .enough to pay all the liens,” and then only “ where the court shall deem it for the manifest interest of all parties.” In speaking of a sale under the act of 1876 it was said in White v. Crawford, 84 Pa. 433, “ The object is to pass to the purchaser a title as free and unencumbered as if acquired by virtue of a sheriff’s sale made upon execution upon a judgment lien.”
*462This object should be kept in view in granting or refusing an order for sale, and in confirming or setting aside a sale made under the act. The reason for ordering a sale which will discharge liens is that a better price may be obtained by enabling bidders to know what they are buying. The supervision to be exercised by,the court after the sale is in the interest of all parties, but the limited purpose of the act should be kept in view. There are not the same interests to be protected as in an orphans’ court sale, and on the other hand the rule that a purchaser has a right to his bargain does not apply with the same force as in the case of a sheriff’s sale.
In this case the discretion of the court was exercised within the lines indicated. There was no fraud or irregularity in the sale, and the land brought a fair price. The offer to bid $ 10.00 per acre more at another sale is made by the trustee for the wife of the assignor, to whom a judgment was confessed before the assignment, under which all the personal property was sold. As the fund realized is sufficient to pay all judgments prior in lien to hers, and the increase would produce nothing for the unsecured creditors, she is the ordy party to be benefited by a resale, and the other judgment creditors and the purchaser may be prejudiced by the delay.
The order of the court is affirmed at the cost of the appellant.